Citation Nr: 0737853	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-36 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri




THE ISSUES

1.  Entitlement to service connection for a claimed post 
traumatic stress disorder (PTSD), claimed as depression and 
other psychiatric illness.  

2.  Entitlement to service connection for claimed back 
strain.  

3.  Entitlement to service connection for claimed headaches.  

4.  Entitlement to service connection for claimed diabetes 
mellitus.  

5.  Entitlement to service connection for claimed 
pancreatitis.  







REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1986 to April 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
RO that denied the veteran's claims.  The veteran perfected a 
timely appeal of these determinations to the Board.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

In her October 2005 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the veteran requested that she be afforded a 
hearing conducted before a Veteran's Law Judge at the local 
VA office.  The veteran was scheduled for an April 3, 2007 
hearing.  

Shortly before the April 2007 hearing, the veteran requested 
that her hearing be rescheduled as she was receiving in-
patient medical treatment at the time of the scheduled 
hearing.  This motion was granted and the hearing was 
rescheduled for August 8, 2007.  

On August 1, 2007, the veteran again requested that her 
hearing be rescheduled.  The RO rescheduled the hearing for 
September 20, 2007.  The veteran did not report for this 
hearing.  

On September 21, 2007, the veteran submitted a Report of 
Contact dated on September 19, 2007, indicating that she 
would not be able to attend the hearing because she was in 
the hospital.  

Under the applicable regulation found at 38 C.F.R. § 20.704, 
if an appellant fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  

A motion for a new hearing date, following a failure to 
appear may be granted if good cause is shown.  Whether good 
cause for such failure  to appear and the impossibility of 
timely requesting postponement have been established, will be 
determined by the Member of the Board of Veteran's Appeals 
who would have presided over the hearing.  38 C.F.R. 
§ 20.704(c).    

In this case, the veteran's request to reschedule her hearing 
was received at the RO the day after her scheduled hearing in 
September 2007.  Finding good cause for the request, however, 
the Board, in a November 2007 order signed by the Veterans 
Law Judge assigned to conduct the September 2007 hearing, 
granted the veteran's motion to reschedule.  Accordingly, 
this case must be remanded.  
 
In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:
 
The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO, following the usual procedures 
under 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.704 (2007).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


